TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2015



                                      NO. 03-14-00028-CV


                                       In the Matter of C. B




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the trial court’s December 13, 2013 order transferring C.B. to the

custody of the Texas Department of Criminal Justice-Institutional Division and the trial court’s

December 11, 2013 order that he register as a sex offender pursuant to Texas Code of Criminal

Procedure chapter 62. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s orders. Therefore, the Court affirms the trial

court’s orders. Because C.B. is indigent and unable to pay costs, no adjudication of costs is

made.